Exhibit 10.1

July 11, 2008

Mr. Michael J. Cayer

191 Newport Street

Arlington, MA 02476

Dear Michael:

It is a distinct pleasure to offer you the position of Vice President, General
Counsel and Secretary with Soapstone Networks, Inc. (the “Company”). In this
capacity you will report to William Stuart, Senior Vice President of Finance and
Administration and CFO. Your starting bi-weekly base salary will be $8,653.85,
which annualized is $225,000.10. In addition, you will be eligible to
participate in the Company’s Executive Incentive Plan (“EIP”) at a target of 35%
of your annual base pay. The EIP is based on six-month targets.

In this role, you will be considered an “executive officer” of the Company as
that term is used in rules and regulations proscribed by the Securities and
Exchange Commission (the “SEC”). Consequently, you will be responsible for
compliance with all SEC rules and regulations applicable to executive officers.

At all times during the term of your employment, the Company shall maintain
director and officer liability insurance in such amounts and under such terms as
approved by the Company’s board of directors. The Company also acknowledges that
in your role as General Counsel, you are deemed an officer of the Company and,
accordingly, are entitled to indemnification for your actions undertaken in the
scope of your employment with the Company in accordance with, and subject to,
the Company’s Certificate of Incorporation.

You will also be granted an option to purchase 60,000 shares of Soapstone
Networks, Inc. Common Stock with an exercise price per share equal to the fair
market value of the Soapstone Common stock on the date of grant. The stock will
vest over four years at 25% per year. After your first anniversary, the
remaining shares vest on a per month basis of 2.0833%. All stock grants are
subject to the terms and conditions of the Corporation’s Stock Option and
Incentive Plan and subject to approval by the Board of Directors.

You will be covered for twelve (12) months of severance pay and benefits and
receive accelerated vesting of stock options in the event of a change of control
of the Company, all as under the terms of the attached severance agreement.

The Company strives to offer a competitive employee benefit program. Your
participation in this program will be subject to the standard eligibility
requirements for all Soapstone employees. Soapstone’s benefits are described in
the enclosed document titled “Employee Benefits Programs 2008”. The Company
offers three medical insurance plans to choose from, Blue Cross/Blue Shield of
New England-HMO, Blue Cross and Blue Shield HMO Enhanced Value and Blue
Cross/Blue Shield-PPO. Other benefits include Delta Dental plan with orthodontia
coverage, a Fidelity 401(k) Savings and Retirement Plan with a company match,
pre-tax medical and dependent care programs, VSP vision plan, life insurance,
supplemental life insurance, short and long-term disability benefits, an
Employee Stock Purchase Plan, a legal assistance program, and other optional
programs. Soapstone also offers vacation (accrued up to 15 days) and holidays
(10 days plus 1 floater). Please note that the Company reserves the right to
change, modify or discontinue any of its current benefits plans, providers and
policies in the future.

Please plan on arriving promptly at 9:00 a.m. at the Concord Road facility on
your first day of employment for Benefits Orientation with a member of the Human
Resources group. Bill will be available following orientation to assist you with
your initial introduction and assimilation to Soapstone.



--------------------------------------------------------------------------------

In accordance with federal law, you will be asked to provide documentation
proving your eligibility to work in the United States. Please bring proper
documentation on your first day of work. This can be a U.S. Passport or a
driver’s license and a U. S. birth certificate or U. S. Social Security card.
Please refer to I-9 Form enclosed for all other types of acceptable
documentation.

Please confirm your acceptance of this employment offer by signing one copy of
this letter, which will indicate your acceptance of our offer as well as your
anticipated start date and return it to me. If you wish to fax a copy to me,
please send directly to my office at 978-715-2397.

Please understand that this offer does not constitute a contract of employment
for any particular period or a guarantee of continued employment. Our
relationship is one of voluntary employment, “at will”. While we hope our
relationship will be mutually beneficial, it should be recognized that you will
retain your right to terminate your employment at any time for any reason and
that the Company will retain the same right. During your first six months of
employment, you will be in a probationary period with the Company. In accepting
this offer, you represent that you have not relied upon any agreements or
representations, written or oral, express or implied, with respect to your
employment that are not expressly set forth in this letter.

Employment with Soapstone Networks is subject to your signing the Invention,
Non-disclosure and Non-Compete Agreement. Note that this Agreement is enclosed
for your review prior to accepting this offer.

This offer expires as of the close of business on Monday, July 14, 2008. This
offer supercedes all prior offers, both verbal and written.

Mike, we are very pleased by the prospect of your joining the Soapstone team and
we are sure that you will play an important role in the future success of the
Company.

Sincerely,

Diane Brown

Director, Human Resources

I have carefully reviewed this offer of employment and agree that it sets forth
the entire understanding between the Company and me. I also understand that my
employment at the Company is “at-will” which means that either the Company or I
can terminate the employment relationship at any time, either with or without
cause or notice.

 

Accepted by:

 

/s/ Michael J. Cayer

   Date: 7/14/08   

Start Date:

 

7/14/08

     

 

Enclosures:    2008 Benefits Summary for Full-Time Employees    Invention,
Non-disclosure and Non-Compete Agreement    I-9 Form    BC/BS HMO and PPO Plan
Descriptions    Delta Dental Plan Description    2008 Global Stock Plan    2000
ESPP Plan